PER CURIAM
In denying claimant’s aggravation claim based on a low back strain incurred off the job while picking up a piece of firewood, the Workers’ Compensation Board and the referee relied primarily on the reference in a doctor’s report to "recurrent attacks of backache, dating as far as 1975” to establish a lack of causal relationship between the 1979 event and the original on-the-job injury in 1977, for which claimant had received a 30 percent unscheduled permanent disability award. While claimant has persuaded us that that reference was a mistaken reading of the file, the medical record clearly shows that no permanent worsening of claimant’s back condition occurred as a result of the 1979 incident. Furthermore, we find no basis in the record to support the statement in the Referee’s opinion that SAIF had conceded the issue of worsening and was only contesting causation.
Affirmed.